                                                                   10184                                    Filed 6/20/2019 3:43 PM
                                                                                                                      Sandra Roblez
                  Case 5:19-cv-00167-H Document   1-2 - 121st
                                          Yoakum County FiledDistrict
                                                               08/14/19
                                                                      Court       Page 1 of 10 PageID       9           District Clerk
                                                                                                              Yoakum County, Texas

                                                                                                               Sandra Roblez

                                                Cause No. _____________________

             GOLDEN SPREAD ELECTRIC                            §
             COOPERATIVE, INC. AND                             §
             CERTAIN UNDERWRITERS AND                          §             IN THE DISTRICT COURT OF
             INSURERS AS SUBROGEE OF                           §
             GOLDEN SPREAD ELECTRIC                            §
             COOPERATIVE, INC.                                 §
                  Plaintiffs,                                  §
                                                               §             YOAKUM COUNTY, TEXAS
             v.                                                §
                                                               §
             PROENERGY SERVICES, LLC and                       §
             GE GRID SOLUTIONS, LLC f/k/a                      §
             ALSTOM GRID, INC.                                 §
                  Defendants.                                  §             _________ JUDICIAL DISTRICT

                    PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURES

             TO THE HONORABLE JUDGE OF SAID COURT
                      COMES NOW, Plaintiffs, Golden Spread Electric Cooperative, Inc. and Certain

             Underwriters and Insurers as subrogee of Golden Spread Electric Cooperative, Inc. in the above-

             referenced matter, complaining of Defendants ProEnergy Services, LLC and GE Grid Solutions,

             LLC f/k/a Alstom Grid, Inc. and files this their Original Petition and would respectfully show the

             Court as follows:

                                                          I.       PARTIES
                      1.       Plaintiff Golden Spread Electric Cooperative, Inc. (“Golden Spread Electric”) is a

             domestic nonprofit corporation duly formed and existing under the laws of the State of Texas

             having its principal place of business located at 905 S. Fillmore, Suite 300, Amarillo, Texas

             79101.

                      2.       Plaintiffs, Certain Underwriters and Insurers, are a group of insurance companies

             who at all times material herein, had in full force and effect insurance policies insuring Golden

             Spread Electric as follows: Westport Insurance Company Policy UTP0453622-03; Aegis Policy




             LEGAL\41646900\1 00000.0000.000/418732.000
                                                          EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                     Page 2 of 10 PageID 10



             PO5661902P; MunichRe/Hartford Steam Boiler Policy 58 A3PP 0000115-05; Zurich North

             America Policy PWG595419203; and Price Forbes & Partners, Ltd. Policies P15URO2551 and

             P16UR03280.          Each of the underwriters were and are authorized to transact business of

             insurance in the State of Texas. Plaintiffs are the real party in interest having made payments to

             Golden Spread Electric pursuant to the identified policies of insurance. The Underwriters are

             legally, contractually, conventionally and/or equitably subrogated to the rights of their insured,

             Golden Spread Electric to the extent of the Underwriters’ payments.

                      3.       Defendant ProEnergy Services, LLC (“ProEnergy”) is a foreign limited liability

             company duly formed and existing under the laws of the State of Missouri, having its principal

             place of business located at 2001 ProEnergy Blvd., Sedalia, Missouri 65301. Defendant can be

             served as follows:

                                            CSC-Lawyers Incorporating Service Company
                                                       221 Bolivar Street
                                                   Jefferson City, MO 65101

             Plaintiff requests that a Summons be issued to Defendant to allow for service of process.

                      4.       Defendant GE Grid Solutions, LLC f/k/a Alstom Grid, Inc. (“Alstom”) is a

             foreign limited liability company duly formed and existing under the laws of the State of

             Georgia, having its principal place of business located at 4200 Wildwood Parkway, Atlanta,

             Georgia 30339. Defendant can be served as follows:

                                                           C T Corporation System
                                                             289 S Culver Street
                                                          Lawrenceville, GA, 30046

             Plaintiff requests that a Summons be issued to Defendant to allow for service of process.

                                                 II.      JURISDICTION AND VENUE
                      5.       This Court has jurisdiction over the Defendants, because Defendants have done

             business in and have continuing contacts with Texas.

                                                                     2
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                              EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                    Page 3 of 10 PageID 11



                      6.       Venue is proper in Yoakum County, Texas under the general venue rule because a

             substantial part of the acts or omissions occurred in Yoakum County, Texas, and because the

             property damaged was located in Yoakum County, Texas. TEX. CIV. PRAC. & REM. CODE §

             15.002(a)(j).

                      7.       Plaintiffs would show that the damages to Golden Spread Electric’s equipment

             and property occurred in Yoakum County, Texas. The damages were sustained as a result of

             Defendants’ acts and failures.

                      8.       Plaintiffs seek damages in an amount greater than $1,000,000.

                      9.       Plaintiffs have incurred damages in excess of the minimum jurisdictional limits of

             this Court.      This action seeks the recovery of $2,344,252 for damages to Golden Spread

             Electric’s equipment.

                      10.      Plaintiff gives notice that the total amount of damages is still being calculated and

             will be updated when applicable.

                                                  III.    FACTUAL BACKGROUND
                      11.      Golden Spread Electric is the owner of the Mustang Station Power Plant located

             outside of Denver City, Texas along 1937 Country Road and located in Yoakum County, Texas

             (hereinafter “Mustang Station”). The Mustang Station Power Plant utilizes GSU transformers to

             generate electricity.

                      12.      This loss involves damage to the Unit 4 GSU transformer (the “Transformer”),

             which occurred during a planned outage wherein maintenance was implemented to proactively

             change out Trench bushings due to a concern over a potential defect with the bushings.

                      13.      Golden Spread Electric decided to replace the original Trench bushings with

             replacement components manufactured by ABB.




                                                                 3
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                           EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                 Page 4 of 10 PageID 12



                      14.      In April, 2017, Golden Spread Electric entered into a contract with ProEnergy to

             replace the bushings. ProEnergy agreed that it could do the job properly without damaging

             equipment.

                      15.      The ABB bushings being used as the replacement bushings were approximately 4

             inches too long, which would not have been a problem if the replacement was done properly.

                      16.      On or about June 25, 2017, during the replacement, a draw lead on the Trench

             bushing broke off and fell inside the transformer.

                      17.      Golden Spread Electric hired Alstom to assist with retrieving the broken bushing

             inside of the Transformer.

                      18.      Based upon information and belief, the Trench bushing broke inside of the

             transformer due to Defendants’ mishandling of the bushing during the replacement operation.

                      19.      As a direct and proximate result of the actions, omissions, or inactions of

             Defendants as described herein, Golden Spread Electric sustained damages to real property and

             business losses in the amount of Two Million Three Hundred Forty-Four Thousand Two

             Hundred Fifty-Two and No/100 Dollars ($2,344,252.00).

               IV.      AGENCY, RESPONDEAT SUPERIOR, AND VICARIOUS RESPONSIBILITY
                      20.      Whenever in this Complaint it is alleged that Defendants did any act or thing (or

             failed to do any act or thing), it is meant that these Defendants themselves or through their

             agents, officers, servants, employees or representatives did (or failed to do) such act or thing. It

             was also done with the full authorization or ratification of these Defendants, or done in the

             normal routine, course and scope of the agency or employment of these Defendants or their

             agents, officers, servants, employees or representatives.

                      21.      Defendants are liable for the damages proximately caused by the conduct of their

             employees in that these Defendants were the employers on the date that their employees

                                                               4
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                          EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                   Page 5 of 10 PageID 13



             negligently injured Golden Spread Electric while acting within the course and scope of their

             employment when the injury occurred, and these Defendants had the right to control the

             activities of their employees.

                   V.         CAUSES OF ACTION AGAINST PROENERGY SERVICES, LLC AND GE
                                        GRID SOLUTIONS, LLC F/K/A ALSTOM GRID, INC.
             Negligence

                        22.     Plaintiffs replead, restate, and reallege the previous paragraphs above as if set

             forth fully herein, and would further show the Court as follows:

                        23.     Defendants owed a duty and breached their duty by failing to properly and

             adequately provide work, labor, materials and services related to replacing the Trench bushings

             on the Transformer.

                        24.     Defendants had a duty to perform their scope of work on the Transformer in a

             reasonable, competent and workmanlike manner.

                        25.     Defendants also owed a duty and breached their duty by:

                                a.       Failing to properly and adequately replace the Trench bushings on the
                                         Transformer;

                                b.       Failing to perform the work required of it in a manner consistent with
                                         reasonable care, design specifications, and industry standards;

                                c.       Failing to consider, appreciate and take appropriate precautionary safety
                                         measures to avoid potential conditions that could present an unreasonable
                                         risk of injury, harm or damage to Golden Spread Electric’s property;

                                d.       Failing to properly direct, coordinate and supervise its employees,
                                         independent contractors, and sub-contractors;

                                e.       Failing to adequately train and supervise its employees, independent
                                         contractors, and/or sub-contractors to ensure that all work was performed
                                         properly and according to plans, specifications, industry standards and
                                         manufacturer recommendations;




                                                                 5
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                          EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                              Page 6 of 10 PageID 14



                               f.        Failing to notify and/or warn Golden Spread Electric of defects, issues or
                                         other safety concerns related to the replacement of the Trench bushings on
                                         the Transformer; and

                               g.        Otherwise failing to use due care under the circumstances.

                      26.      Each of the above referenced acts and omissions, singly or in combination with

             others, constituted negligence, which proximately caused the damages suffered by Golden

             Spread Electric, which are in excess of the minimum jurisdictional limits of this court.

             Breach of Contract

                      27.      Plaintiffs replead, restate, and reallege the previous paragraphs above as if set

             forth fully herein, and would further show the Court as follows:

                      28.      On or about April, 2017, Golden Spread Electric entered into a Purchase Order

             Agreement with Defendant ProEnergy.                  The Terms and Conditions of the Purchase Order

             Agreement are attached hereto as Exhibit “A”.

                      29.      In the General Terms and Conditions for Purchase Orders (“Terms and

             Conditions”), contains the following paragraphs which are relevant to this action:

                                    10.0 INDEMNITY AND LIMITATION OF DAMAGES
                      (a) SUPPLIER AGREES TO RELEASE, DISCHARGE, AND RELINQUISH; AND TO
                      PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE OWNER PARTIES FROM
                      AND AGAINST ANY AND ALL CLAIMS, ASSESSED AGAINST OR INCURRED BY ANY
                      OF THE OWNER PARTIES OR BROUGHT BY OR ON BEHALF OF ANY OF THE
                      SUPPLIER PARTIES OR ANY THIRD PARTY (INCLUDING, BUT NOT LIMITED TO,
                      PERSONNEL FURNISHED BY SUPPLIER PARTIES) ON ACCOUNT OF OR ALLEGING
                      PERSONAL INJURY, BODILY INJURY, ILLNESS, OR DEATH (EXCEPT FOR CLAIMS ON
                      ACCOUNT OF OR ALLEGING PERSONAL INJURY, BODILY INJURY, ILLNESS OR
                      DEATH OF AN EMPLOYEE OF SUPPLIER, ITS AGENTS, OR ITS SUBCONTRACTORS OF
                      ANY TIER) OR DAMAGE TO OR LOSS OF PROPERTY OF ANY THIRD PARTY OR
                      PERSONNEL FURNISHED BY SUPPLIER PARTIES IN ANY WAY OCCURRING,
                      INCIDENT TO, ARISING OUT OF OR IN CONNECTION WITH THE WORK PERFORMED
                      OR PROVIDED BY SUPPLIER HEREUNDER OR THE PRESENCE OF ANY SUPPLIER
                      PARTIES, THEIR PERSONNEL, OR THEIR AGENTS ON THE WORK SITE.

                                                                   *   *    *

                                         11.0 RISK OF LOSS
                      (a) Supplier shall bear all risk of loss or damage of any kind to any and all Work, including risk of
                      loss or damage for all materials and equipment furnished to Supplier by Owner, until completion
                      of such Work by Supplier and Acceptance thereof by Owner.


                                                                       6
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                              EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                             Page 7 of 10 PageID 15


                      (b) Supplier shall with due diligence and dispatch repair or replace all lost or damaged items for
                      which Supplier bears risk of loss or damage with items of like kind or quality conforming to the
                      Specifications and warranties contained herein at no expense to Owner.

                                                                  *    *   *

                                        12.0 INSURANCE
                      Supplier shall purchase and maintain such insurance as will protect supplier and Owner from the
                      losses or claims which may arise out of or result from liabilities that Supplier or Owner may incur
                      related to Supplier’s performance or obligations to perform under the Purchase Order, whether
                      such performance be by Supplier or by anyone directly or indirectly employed by Supplier, or by
                      anyone for whose acts Supplier may be liable:

                      (a) The Supplier shall maintain insurance written in the kinds and minimum limits of liability
                      specified below:

                            1) Commercial General Liability (GL) - $1,000,000 per occurrence for Bodily Injury,
                               including death, Property Damage, and Personal Injury, with a $2,000,000 Aggregate,
                               written on an occurrence based form. Inclusions on the GL Policy: Contractual Liability;
                               Broad Form Property Damage; Independent Contractors; Premises and Operations;
                               Products & Completed Operations; Mobile Equipment, cross liabilities/separation of
                               insureds, and, no exclusion for X.C. & U., lifting, rigging, or operations within 50 feet
                               of a railroad. The GL policy shall extend coverage to claims and/or suits brought by
                               Supplier’s employees for bodily injury incurred on Owner Parties’ property and/or
                               premises, more commonly referred to as action-over claims;

                                                                       *   *    *

                            9) Excess Liability (Umbrella) -$5,000,000 coverage that will respond excess of the
                            underlying GL, EL and AL policies above (and ML and CPL, if applicable) on a following
                            form basis.

                                                                  *    *   *

                                        33.0 WARRANTY
                      (a) Supplier warrants that the Work shall be: (i) provided in accordance with the requirements of
                      the Specification; (ii) performed in accordance with standards of care, skill and diligence
                      consistent with recognized and sound industry practices and procedures; (iii) delivered to Owner
                      free from faulty workmanship; (iv) constructed from new materials (if furnished by Supplier
                      hereunder or unless otherwise provided for in the terms of the Purchase Order Documents) free
                      from faults and defects and of proper size, quality and material to meet the requirements of the
                      Purchase Order; and conveyed with free and clear title.

                                                                  *    *   *

                                         34.0 CORRECTION OF WORK
                      (a) Supplier, at its own expense, shall promptly repair, replace or otherwise cure all materials,
                      equipment or other Work (excluding payment for labor associated with such repair, replacement or
                      other cure and removal and installation charges) which fails to conform to the terms of Article
                      33.0.

                      30.       The work performed by Defendant GE/Alstom to help the remove the broken

             Trench bushing was done pursuant to the Terms and Conditions attached hereto as Exhibit “A”.


                                                                       7
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                             EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                    Page 8 of 10 PageID 16



                       31.     Defendants ProEnergy and GE/Alstom are contractually responsible for all

             damages to the Transformer as part of the services being rendered up to the amount of insurance

             Defendants were required to carry under the Terms and Conditions.

                       32.     ProEnergy did not perform all items required under the Contract.

                       33.     ProEnergy and GE/Alstom breached the contract by:

                               a) Failing to indemnify Golden Spread Electric for the damage and loss of
                                    property that Golden Spread Electric incurred as a result of the Defendants’
                                    work;
                               b)   Failing to bear and accept the risk of loss and damage to the transformer while
                                    the Defendants were working on the transformer;
                               c)   Failing to maintain or provide proof of the required amount liability insurance
                                    to cover Defendants’ actions during the bushing replacement project;
                               d)   Failing to abide by the terms of the warranty by not delivering to the owner a
                                    transformer that was free from faulty workmanship or free from faults and
                                    defects; and
                               e)   Failing to promptly repair or replace the damaged transformer.

                       34.     Each of the above-referenced acts and omissions, singularly or in combination

             with others, constitutes a breach of contract, which proximately caused Golden Spread Electric’s

             damages in excess of the Court’s minimum jurisdictional limits.

                                             VI.       ATTORNEY’S FEES AND COSTS
                       35.     Pursuant to Tex. Civ. Prac. Remedies Code § 38.001 et. seq., Plaintiffs are

             entitled to recover their reasonable and necessary attorney fees and costs incurred in bringing this

             action.

                                                VII.        CONDITIONS PRECEDENT
                       36.     Plaintiffs have complied with all conditions precedent to filing this suit.

                                                          VIII.    JURY DEMAND
                       37.     Plaintiffs demand that this Court empanel a lawful jury to hear this case and

             herein tenders the appropriate fee.




                                                                       8
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                                  EXHIBIT A-1
Copy from re:SearchTX
                Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                     Page 9 of 10 PageID 17



                                                 IX.      RESERVATION OF RIGHTS
                      38.       Plaintiffs specifically reserve the right to bring additional causes of action against

             the Defendants and to amend this Complaint as necessary.

                                                 X.       REQUEST FOR DISCLOSURE

                      39.       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

             requested to disclose, within fifty (50) days of service of this Request, the information and

             materials described in Tex. R. Civ. P. 194.2(a)-(i), (1). Copies of any documents produced in

             response to these Requests shall be produced before the expiration of fifty (50) days of the

             service hereof at the office of the undersigned counsel or at a place agreed upon by counsel.

                                                               PRAYER

                      WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Golden Spread Electric

             Cooperative, Inc. and Certain Underwriters and Insurers as subrogee of Golden Spread Electric

             Cooperative, Inc., respectfully request judgment in favor of Plaintiffs and against Defendants

             ProEnergy Services, LLC and GE Grid Solutions, LLC f/k/a Alstom Grid, Inc. in an amount in

             excess of the minimum jurisdictional limits of this Court, for compensatory damages, attorney’s

             fees, costs, pre and post-judgment interest at the highest rate allowed by law, and such other and

             further relief, general or special, at law or in equity, to which Plaintiffs may show themselves

             justly entitled.




                                                                  9
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                             EXHIBIT A-1
Copy from re:SearchTX
               Case 5:19-cv-00167-H Document 1-2 Filed 08/14/19                Page 10 of 10 PageID 18




                                                                   Respectfully submitted,


                                                              By: ____________________________
                                                                  JAMES D. DENDINGER
                                                                  Texas Bar No. 24004366
                                                                  COZEN O’CONNOR
                                                                  1717 Main Street, Suite 3100
                                                                  Dallas, TX 75201-7335
                                                                  214-462-3000, telephone
                                                                  214-462-3299, facsimile
                                                                  jdendinger@cozen.com


                                                                   ATTORNEYS FOR PLAINTIFFS




                                                              10
             LEGAL\41646900\1 00000.0000.000/418732.000
                                                          EXHIBIT A-1
Copy from re:SearchTX
